EXHIBIT 10.1

 

STOCK OPTION AGREEMENT UNDER

THE KEY TRONIC CORPORATION

AMENDED AND RESTATED 1990 STOCK

OPTION PLAN FOR “NON-EMPLOYEE DIRECTORS”

 

Optionee

 

This Agreement made and entered into as of this      day of             , 2004
(hereinafter called the “Grant Date”) by and between Key Tronic Corporation, a
Washington Corporation with its principle offices at Spokane, Washington
(hereinafter called the “Company”) which term shall include the Company or its
subsidiaries or affiliates), and                      (hereinafter called
“Optionee”);

 

WITNESSETH:

 

WHEREAS, the Company has adopted the AMENDED AND RESTATED 1990 STOCK OPTION PLAN
FOR “NON-EMPLOYEE DIRECTORS” (hereinafter called the “Plan”) to permit Stock
Options to be granted to certain non-employee directors of the Company; and

 

WHEREAS, Optionee is an eligible director of the Company, and the Company
desires Optionee to remain a director of the Company and to have available
opportunities to secure or increase incentive and personal interest in the
welfare of the Company;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
Agreements herein set forth, and subject to the terms of the Plan, the parties
hereby mutually covenant and agree as follows:

 

1. The Company grants Optionee the right and option to purchase all or any part
of an aggregate of                                                              
(                    ) shares of the Company’s Common Stock, which may be
authorized and unissued shares, at the exercise price of
                                                             
($                    ) per share.

 

2. All rights hereunder are subject to the terms and conditions set forth in the
Plan, and such terms and conditions are incorporated herein by reference. The
Option is granted upon the additional condition that, subject to reductions in
the option period as provided in the Plan in the event of termination of
employment, the Option shall continue in effect until ten (10) years after the
grant date, at which time it shall be of no further effect. Rights granted by
the Option shall accrue and may be exercised from time to time by the purchase
of shares as follows:

 

  2.1 No shares may be purchased during the initial twelve (12) months following
the Grant Date hereof;

 

  2.2 Fifty percent (50%) of the total shares covered by the Option may be
purchased during the year beginning twelve (12) months from the Grant Date
hereof or thereafter; and

 

  2.3 Fifty percent (50%) of the total shares covered by the Option may be
purchased during the year beginning twenty-four (24) months from the Grant Date
hereof or thereafter.



--------------------------------------------------------------------------------

If Optionee does not purchase in any twelve (12) month period the full number of
shares to which Optionee is entitled, Optionee’s rights shall be cumulative and
Optionee may purchase those shares at any time during the term of the Option. No
rights may be exercised prior to the date on which such rights have accrued
according to the above schedule.

 

If Optionee’s membership on the Company’s Board of Directors terminates or ends
for any reason, this Option shall expire in accord with the terms of the Plan.

 

3. The options herein granted may be exercised only by written notice served by
the Optionee upon the Secretary of the Company at its office at Spokane,
Washington, specifying the number of shares in respect to which the Option is
being exercised. The notice of exercise must be accompanied by payment for such
shares in such form as the Company may deem acceptable. The Optionee shall not
have any of the rights of a shareholder with respect to the shares to be issued
on the exercise of an Option until the shares are paid for and the stock
certificate is delivered to Optionee.

 

4. In the event that the outstanding shares of Common Stock of the Company are
increased or decreased or changed into or exchanged for a different number or
kind of shares of other securities of the Company (whether by reason or
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, combination of shares, or dividend payable in shares or otherwise)
appropriate adjustment shall be made in the number and kind of shares subject to
this Agreement then outstanding, in order that the Optionee’s interest shall be
maintained as before the occurrence of such event. Such adjustment in the
outstanding portion of the Option shall be made without change in the total
price applicable to the outstanding portion of the Option and with the
corresponding adjustment in the Option price per share. Any such adjustment
shall be made by the Administrative Committee for the Plan and its decision
shall be conclusive.

 

5. This Option is not transferable otherwise than by will or the laws of descent
and distribution.

 

6. If the shares of Common Stock to be issued upon exercise of the Option are
not registered under the Securities Act of l933, the Optionee represents that he
or she will exercise the option and acquire the Common Stock for his or her own
account and without a view to distribution and may not be offered, sold,
transferred, pledged, or hypothecated in the absence of an effective
registration statement for the shares under the act and under any applicable
state securities laws, or an opinion of counsel to the corporation that such
registration is not required as to such sale or offer. The stock transfer agent
has been ordered to effectuate transfers of this certificate only in accordance
with the above instruction.

 

The shares acquired by exercise of the Option shall not be sold, transferred,
assigned, pledged, hypothecated, or otherwise disposed of, and the Company shall
not be required to register any such disposition on its shares registry unless
and until the Company shall have received written notice of the contemplated
dispositions setting forth all of the circumstances and details thereof, and one
of the following events shall have occurred:

 

  A. The Company shall have received an opinion of its counsel, in form and
substance satisfactory to the Company, stating that the contemplated disposition
is exempt from the registration and prospectus requirements of the Securities
Act of l933 (the “Act”) and the rules and regulations of the Securities and
Exchange Commissions (the “Commission”) under the Act and any of any applicable
state securities act; or



--------------------------------------------------------------------------------

  B. Such securities are disposed of pursuant to and in strict accordance with a
registration statement which has become effective under the Act and a similar
registration statement which has become effective in any state in which
registration of the offer or sale is required.

 

7. As a further condition to any such disposition and to the Company’s
obligation to register any such disposition on its share register, if in the
opinion of the Company any disposition of such securities by the contemplated
transferee would not be exempt from the registration and prospectus requirements
of the Act, the contemplated transferee shall furnish the Company with an
investment letter in form and in substance satisfactory to the Company and its
counsel.

 

8. This option grant is contingent upon and it is a condition precedent to the
right to exercise the option(s) granted hereunder that the Plan receive the
prior (prior to exercise) approval of a majority of shares of the stock of the
Company voted in person or by proxy at a meeting of the shareholders of the
Company, if such approval is required as set forth in Article VIII of the Plan.

 

IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement in
duplicate as of the day and year written above.

 

KEY TRONIC CORPORATION    OPTIONEE:

By:

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

   

Jack W. Oehlke

  

                                                                 , Director

   

CEO and President

                          